Citation Nr: 0426304	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  99-10 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial rating in excess of 20 percent 
for mechanical low back pain.

4.  Entitlement to an initial rating in excess of 10 percent 
for instability of the right knee.

5.  Entitlement to an initial rating in excess of 10 percent 
for instability of the left knee.

6.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the right hip.

7.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left hip.

8.  Entitlement to an effective date, prior to November 18, 
1997, for the grant of service connection for mechanical low 
back pain.  

9.  Entitlement to an effective date, prior to March 21, 
2002, for the grant of service connection for instability of 
the right knee.  

10.  Entitlement to an effective date, prior to March 21, 
2002, for the grant of service connection for instability of 
the left knee.  

11.  Entitlement to an effective date, prior to March 21, 
2002, for the grant of entitlement to a total compensation 
rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1980 to December 
1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from, initially, a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  The RO denied, inter alia, 
increased ratings for chondromalacia of the right and left 
knees, each evaluated as 10 percent disabling.  In January 
2001 and September 2003, the Board remanded this issue to the 
RO for additional development and adjudicative action.  

In December 2003 the RO most recently affirmed the 
determinations previously entered with regard to the issues 
of entitlement to increased ratings for chondromalacia of the 
right and left knees.

This case is also on appeal from an April 2002 rating 
decision wherein the RO granted service connection for 
mechanical low back pain and assigned an initial 20 percent 
rating effective on November 18, 1997.  In addition, the RO 
granted service connection for instability of the right knee 
and instability of the left knee, and assigned 10 percent 
ratings for each knee, effective from March 21, 2002.  This 
case is also on appeal from an October 2003 rating decision 
wherein the RO granted service connection for degenerative 
arthritis of the right and left hips, and assigned a 10 
percent rating for each hip, effective on January 17, 1996.

Finally, the Board notes that the veteran, in January 2004, 
indicated that he wanted the Board to address only five 
issues on appeal.  The veteran's list of issues included the 
propriety of the effective dates for the grants of service 
connection for instability of the right and left knees, 
mechanical low back pain and for a TDIU.  In addition, the 
veteran's list included the issues of entitlement to initial 
ratings in excess of 10 percent for bilateral hip arthritis.  

The Board also notes that the veteran has indicated that he 
wants the Board to consider the matter of "Entitlement to a 
100% extra-schedular evaluation for TDIU prior to March 21, 
2002 based upon 38 C.F.R. § § 4.16(a), 4.16(b), 4.18, 
3.321(b)(1)."  As this matter has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for clarification and any indicated 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The appeal, as to the issues of the propriety of the initial 
10 percent ratings assigned following the grant of service 
connection for bilateral arthritis of the hips; and the issue 
of the propriety of the effective date of March 21, 2002 
assigned for the grant of entitlement to a TDIU are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.
FINDINGS OF FACT

1.  In a written communication received in January 2004, the 
veteran withdrew from appellate status the issues of 
entitlement to increased ratings for chondromalacia of the 
right and left knees, an initial rating in excess of 20 
percent for mechanical low back pain, and initial ratings in 
excess of 10 percent each for instability of the right and 
left knees.

2.  Service connection for a back disability was denied by 
the RO in June 1996; and the veteran did not submit a timely 
substantive appeal after the RO issued a Statement of the 
Case (SOC) in September 1996 on that issue.

3.  Correspondence received at the RO on November 18, 1997, 
is the first indication that the veteran desired to reopen 
the claim of service connection for a back disorder and was 
therefore considered as an informal claim to reopen.

4.  The Board found in January 2001 that the veteran's claim 
of November 1997 constituted a new factual basis for the 
granting of entitlement to service connection for mechanical 
low back pain.  

5.  The RO rating decision that implemented the January 2001 
Board decision assigned an effective date of November 18, 
1997, for the grant of service connection for mechanical low 
back pain, based on the date of claim.

6.  The grant of service connection for instability of the 
right and left knees arose from an informal claim for 
increased ratings for chondromalacia of the right and left 
knees, received at the RO on November 18, 1997.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issues of entitlement to an 
increased rating for chondromalacia of the right and left 
knees have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2003).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issues of entitlement to an 
initial rating in excess of 20 percent for mechanical low 
back pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issues of entitlement to 
initial ratings in excess of 10 percent each for instability 
of the right and left knees has been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2003).

4.  The criteria for an effective date, prior to November 18, 
1997, for the grant of service connection for mechanical low 
back pain have not been met and the claim for an effective 
date, prior to November 18, 1997 for the grant of service 
connection for mechanical low back pain is denied as a matter 
of law.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110, 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 
(2003); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see 
also Shields v. Brown, 8 Vet. App. 346, 351-352 (1995).  .

5.  The criteria for an effective date of November 18, 1997, 
for the grants of service connection for instability of the 
right knee and of the left knee have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.155, 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Right and Left Knee Disabilities

In June 1996 the RO granted service connection for right knee 
chondromalacia and left knee chondromalacia, both evaluated 
as 10 percent disabling, effective from January 17, 1996.  

In a November 1997 letter to the RO, the veteran complained 
that his knee pain had worsened.

In light of the veteran's contentions, and pursuant to an 
August 1998 TDIU claim, the RO evaluated the veteran's 
bilateral knee chondromalacia and determined that an 
increased rating was not warranted in a September 1998 rating 
decision.  

In a statement received at the RO in April 1999, the veteran 
disagreed with the evaluation assigned for the bilateral knee 
disability.  Specifically, the veteran questioned whether a 
separate grant of service connection was warranted for 
bilateral arthritis of the knees.  The RO construed the 
statement as a timely NOD to the September 1998 rating 
decision.  As such, the RO issued a SOC in October 1999 as to 
the issues of increased ratings for chondromalacia of the 
right and left knees.

In December 1999, the veteran submitted a timely VA Form 9, 
substantive appeal as well as a statement in support of his 
claim for an increased rating with regard to the bilateral 
knee disability, to include whether a separate grant of 
service connection for arthritis of the knees was warranted.  

The issue was remanded by the Board to the RO in January 
2001.  

In April 2002 the RO granted service connection for 
instability of the left knee and instability of the right 
knee with initial 10 percent evaluations assigned for each 
knee, effective from March 21, 2002, the date on which the 
veteran's knees were examined at VA examination.  The 
separate 10 percent ratings for chondromalacia of the right 
and left knees were confirmed and continued.  

In a May 2002 NOD, the veteran disagreed with the effective 
date for the award of service connection for instability of 
the right and left knees.  


In September 2003, the Board remanded the issues of increased 
ratings for chondromalacia of the right and left knees.  In 
addition, the Board remanded the issues of increased initial 
ratings for instability of the right and left knees as well 
as the issue of the propriety of the effective date for the 
grant of service connection for the instability of the right 
and left knees, specifically so that the RO could issue a SOC 
as to those issues.

In October 2003, the RO issued a SOC as to the issues of 
entitlement to a higher initial evaluation and earlier 
effective date for instability of the right and left knees.  
The veteran submitted a timely VA Form 9, substantive appeal 
as to these issues in December 2003.  

In January 2004 correspondence, the veteran indicated that 
there were only five issues for which he wanted 
reconsideration by the Board.  The veteran did not include 
the issues of entitlement to a higher initial evaluation for 
instability of the right and left knees, or entitlement to an 
increased rating for chondromalacia of the right and left 
knees as one of the five issues for consideration.  

Then, to follow up, the veteran submitted additional 
correspondence to the RO in February 2004, reiterating his 
desire to move forward with his appeal as to only five 
issues.  The veteran further indicated to the RO that there 
was no pending claim that he wanted to pursue with regard to 
an increased rating for chondromalacia of the right and left 
knees.  

Mechanical Low Back Pain

The veteran's January 1996 claim for service connection for a 
low back disability was denied by rating decision dated in 
June 1996.  The veteran submitted a Notice of Disagreement 
(NOD) with that decision in July 1996.  The RO then issued a 
Statement of the Case (SOC) in September 1996.  The veteran 
did not submit a timely substantive appeal as to the denial 
of service connection for a back disability.  


In November 1997, the veteran submitted a statement to the RO 
asserting that service connection was warranted for a low 
back disability.  In a January 1998 statement, the RO 
notified the veteran that his appeal as to the June 1996 
rating decision had been closed due to the lack of a timely 
filed Form 9, substantive appeal.  However, the RO 
acknowledged the veteran's November 1997 letter and 
essentially treated it as a new claim of service connection 
for a back disability.  As such, the RO sent correspondence 
to the veteran indicating that further development of the 
veteran's claim with regard to this issue was pending.  

In a September 1998 rating decision, the RO denied the 
veteran's November 1997 informal claim of service connection 
for mechanical back pain.  

In an October 1998 statement, the veteran requested 
reconsideration of his claim of service connection for a low 
back disability.  The RO construed the veteran's statement as 
a timely NOD to the September 1998 rating decision.  The RO 
issued a SOC as to this issue in March 1999.  The SOC noted 
that the veteran's claim was received in November 1997.

In April 1999, the veteran subsequently submitted a timely VA 
Form 9, substantive appeal to the March 1999 SOC.  

The RO thereafter issued a Supplemental Statement of the Case 
(SSOC) in October 1999.  The SSOC noted the issue on appeal 
as that of service connection for mechanical back pain as 
secondary to bilateral knee chondromalacia.  

In a decision promulgated in January 2001, the Board granted 
service connection for mechanical low back pain on a 
secondary basis.  

In an April 2002 rating decision, the RO effectuated the 
grant service-connection for mechanical low back pain 
pursuant to the Board's January 2001 directives, and assigned 
an initial evaluation of 20 percent, effective from November 
18, 1997, the date on which the RO received the veteran's 
informal claim to reopen the issue of service connection for 
a back disability.  

In a May 2002 NOD, the veteran disagreed with the initial 20 
percent rating assigned for mechanical low back pain and also 
disagreed with the effective date of November 18, 1997 for 
the assignment of the grant of service connection for the 
mechanical low back pain.  

In a July 2002 letter to the veteran, the RO once again 
explained that the September 1996 rating decision became 
final because the veteran did not submit a timely VA Form 9, 
substantive appeal after the RO issued a SOC in September 
1996.  As such, the effective date of the grant of service 
connection for mechanical low back pain was established as 
November 18, 1997 because the veteran's letter which was 
received on that date was the first correspondence from him 
since his appeal period with regard to this issue had 
expired.  

Then, the RO issued a SOC as to the issues of entitlement to 
a higher initial evaluation for mechanical low back pain, as 
well as to the issue of entitlement to an effective date 
prior to November 18, 1997 for the grant of service-
connection for mechanical low back pain.  The veteran 
thereafter submitted a timely VA Form 9, substantive appeal 
as to these issues in December 2003.  

In January 2004 correspondence, the veteran indicated that 
there were only five issues for which he wanted 
reconsideration by the Board.  The veteran did not include 
the issue of entitlement to a higher initial evaluation for 
mechanical low back pain as one of the five issues for 
consideration.  


Bilateral Hip Arthritis

In a June 1996 rating decision, service connection was denied 
for, inter alia, arthritis of the hips.  The veteran filed a 
timely NOD as to that issue in July 1996 and the RO 
thereafter issued a SOC as to that issue in September 1996.  
The veteran did not, however, submit a timely VA Form 9, 
substantive appeal as to the issue of service connection for 
arthritis of the hips.  

In November 1997, the veteran submitted a statement which 
included assertions regarding a hip disability.  In a January 
1998 letter, the RO explained that the veteran's appeal with 
regard to inter alia, arthritis of the hips had been closed 
because he did not submit a timely substantive appeal as to 
that issue subsequent to the RO's issuance of the September 
1996 SOC.  

In an April 1999 statement, the veteran asserted that service 
connection for arthritis of the hips was warranted.  In a 
November 1999 statement, the RO explained that the veteran's 
claim of service connection for a hip disability was denied 
and not timely appealed.  As such, the June 1996 rating 
decision was final and the veteran would have to submit new 
and material evidence to reopen the claim of service 
connection for a hip disability.  

In December 1999, the veteran submitted a statement in 
support of his claim of service connection for arthritis of 
the hips.  Then, in January 2000, the RO once again explained 
that the June 1996 rating decision that, inter alia, denied 
service connection for a hip disability was final and that 
new and material evidence would have to be submitted in order 
to the reopen the claim as to that issue.  

VA treatment reports were thereafter received which showed 
arthritis of the hips.  In a March 2000 rating decision, the 
RO reopened the claim of service connection for arthritis of 
the hips, but denied the veteran's claim on the merits.  

In January 2001, the veteran submitted a NOD with regard to 
the issue of service connection for arthritis of the hips.  
Then, in April 2002, the RO issued a SOC as to this issue.  
The veteran submitted a timely VA Form 9, substantive appeal 
as to the issue of service connection for bilateral arthritis 
of the hips, both on a direct and a secondary basis. 

In a February 2003 decision, the Board determined that the 
RO's June 1996 decision denying service connection for 
arthritis of the hips was final.  The Board concluded, 
however, that new and material evidence had been presented to 
reopen this issue.

In a Board memorandum dated in January 2003, a Veterans Law 
Judge determined that additional development of the record 
was necessary with regard to the veteran's claim of service 
connection for arthritis of the hips, and the claim of an 
increased rating for the knee disabilities.

In September 2003, the Board promulgated a decision wherein 
service connection for bilateral hip arthritis was granted.  
Pursuant to that decision, the RO issued a rating decision in 
October 2003 which effectuated the grant of service 
connection for arthritis of the right and left hips and 
assigned 10 percent evaluations for each hip, effective 
January 17, 1996.

In a December 2003 VA Form 9, the veteran disagreed with the 
initial 10 percent ratings assigned following the grant of 
service connection for bilateral arthritis of the hips.  The 
RO construed this statement as a timely NOD and subsequently 
issued a SOC to the veteran later that month.

In January 2004, the veteran submitted a timely VA Form 9 as 
to the issue of entitlement to a higher initial evaluation 
for the service-connected bilateral arthritis of the hips.


Preliminary Matter:  Duties to Notify and Assist

The Veterans Claims Assistance Act of 200 (VCAA) redefines VA 
obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA were issued in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

Although the veteran's claim was received before November 9, 
2000, the effective date of the new law, it appears that the 
VCAA is applicable since the claim has not been finally 
adjudicated.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  


The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must advise a 
claimant which evidence the claimant must supply, which 
evidence VA will obtain on his or her behalf and provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App 370 (2002).  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Board believes that literal compliance with Quartuccio 
and Charles is not possible in this case, with regard to the 
issue of the propriety of the effective date of November 18, 
1997 for the grant of service connection for mechanical low 
back pain.  Under the circumstances presented, as set forth 
in detail below, the assignment of the effective date of 
service connection was dependent on findings as to the date 
of actual receipt of a claim to reopen and as to when 
entitlement arose.  Submission of additional evidence at this 
point would have no potential to change either finding.  The 
essential facts relevant to the application of the regulatory 
criteria are not in dispute.  The outcome of the appeal is 
governed by the interpretation and application of the law and 
regulations rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence.  

The inapplicability of the VCAA to appeals in which the 
question on appeal is limited to statutory interpretation is 
well established in the CAVC's jurisprudence.  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  Smith v. Gober, 14 
Vet. App. 227, 231-32 (2002); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is 
not applicable where it could not affect a pending matter and 
could have no application as a matter of law).  

In addition, the VA General Counsel has also held that VA is 
not required under 38 U.S.C. § 5103(a) to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-04.  

Moreover, in light of the favorable action taken herein below 
with regard to the assignment of an earlier effective date 
for the grants of service connection for instability of the 
right and left knees, further discussion of VCAA is not 
necessary with respect to the decision portion of this case.  

Accordingly, the Board finds that the requirements of the 
VCAA have been substantially satisfied to the extent 
possible.  The Board will proceed to decide the appeal in 
accordance with the legal sufficiency of the underlying claim 
as shown by the undisputed essential facts.  


Criteria & Analysis

Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2003).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2003).  

In this case, the veteran (appellant) has withdrawn this 
appeal as to the issues of entitlement to increased ratings 
for the service-connected chondromalacia of the right and 
left knees; entitlement to an initial rating in excess of 20 
percent for the service-connected mechanical low back pain; 
and entitlement to initial ratings in excess of 10 percent 
each for the service-connected instability of the right and 
left knees.  As such, there remain no allegations of errors 
of fact or law for appellate consideration with regard to 
these issues.  

Accordingly, the Board does not have jurisdiction to review 
the issues of entitlement to increased ratings for the 
service-connected chondromalacia of the right and left knees; 
entitlement to an initial rating in excess of 20 percent for 
the service-connected mechanical low back pain; and 
entitlement to initial ratings in excess of 10 percent each 
for the service-connected instability of the right and left 
knees, and they are therefore dismissed.


Effective Dates

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 2002).

In the absence of a timely appeal, the determination of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final with respect to the evidence then 
of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 
(2003).  

The effective date of an award based on a claim reopened 
after final adjudication is the date of receipt of claim or 
the date the entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400(r) (2003).

In order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary, the 
law requires that a specific claim in the form prescribed by 
the Secretary must be filed.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2003).  Upon request made in 
person or in writing, the Secretary shall furnish, free of 
expense, all such printed instructions and forms as may be 
necessary in establishing the claim.  38 U.S.C.A. § 5102 
(West 2002). 

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If the formal claim is received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of the receipt of an 
informal claim.  38 C.F.R. § 3.155(a) (2003).  

A claim "means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  Brannon v. West, 12 
Vet. App. 32 (1998); 38 C.F.R. § 3.1(p) (2003).  

Once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or a report of hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1) (2003); see also 38 C.F.R. § 
3.155(a) (2003).  

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2003).  

A "finally adjudicated claim" is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of one year after the date of notice of an 
award or disallowance, or by denial on appeal.  38 C.F.R. § 
3.160(d) (2003); see also 38 C.F.R. §§ 20.1103, 20.1104 
(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).


Effective Date - Mechanical Low Back Pain

The assignment of November 18, 1997, as the effective date of 
the award of service connection for the mechanical low back 
pain reflects the application of 38 C.F.R. § 3.400(q), the VA 
regulation that controls the assignment of an effective date 
for an award of service connection based on receipt of new 
and material evidence following a prior final disallowance of 
an earlier claim.  

The veteran filed an original claim for service connection 
for a back disability in January 1996.  That claim was denied 
by the RO in June 1996, and the denial became final after one 
year in the absence of a substantive appeal by the veteran.  
38 U.S.C.A. § 7105(b)(c); 38 C.F.R. § 20.1103; Godfrey v. 
Brown, 7 Vet. 
App. 398, 405 (1995).  The veteran does not argue that he did 
not receive notice of the June 1996 decision, and the record 
shows that he was provided with a standard written notice of 
the denial of service connection and of his procedural and 
appellate rights.  Consequently, no benefits are payable on 
the basis of that claim.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.302(a) (2003).  

Thereafter, submission of new and material evidence was 
necessary to reopen the claim.  The ultimate award of service 
connection for mechanical low back pain by the Board in 
January 2001 was based on a determination that the veteran 
had presented a new factual basis for the award of service 
connection, that of secondary to the service-connected knee 
disability.  


Under the above-cited regulation, 38 C.F.R. § 3.400(q), where 
an award of service connection is based on receipt of new and 
material evidence that establishes a new factual basis, the 
effective date of the award is the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  

The Board has reviewed the record in its entirety, and has 
determined that there was no evidence submitted which would 
have constituted new and material evidence to reopen the 
claim received at any time during the period after the 
unappealed and final June 1996 rating decision but before the 
November 18, 1997 letter asserting increased back pain as a 
result of the service-connected knee disability.  

As such, the Board finds that the earliest possible effective 
date for the grant of service connection for mechanical low 
back pain is November 18, 1997, the date on which the RO 
received the veteran's informal claim of service connection 
on a secondary basis; or, in the alternative, the date on 
which the veteran submitted new and material evidence 
sufficient to reopen the claim of service connection for a 
back disability.  

The veteran argues that the issue of service connection for a 
back disorder as secondary to the service-connected knee 
disability was not addressed by the RO in the August 1996 
SOC, and as such, that issue never became final.  The Board 
points out; however, that the veteran, in his July 1996 NOD 
never suggested the possibility that his claimed back 
condition was due to the service-connected chondromalacia of 
the right and left knees.  As such, the RO did not err by 
failing to address the issue of secondary service connection 
for a back disability in the September 1996 SOC.  

In fact, the issue of secondary service connection for a back 
disability was not asserted by the veteran until his 
correspondence received at the RO on November 18, 1997.  

In sum, with regard to the issue of an effective date for the 
grant of service connection for mechanical low back pain, the 
earliest possible effective date is the date of the reopened 
claim.  

In this case, the record reflects that the June 1996 rating 
decision was not timely appealed.  The first communication 
that could be construed as an informal claim to reopen the 
issue of service connection for a back disability, either on 
a direct basis, or on a secondary basis, was the November 18, 
1997 correspondence from the veteran.  

The mere existence of a disability throughout the period of 
claimed entitlement, in other words, does not justify the 
assignment of an earlier effective date.  A claim must be 
filed, and if service connection has previously been denied, 
medical evidence warranting readjudication must be received.  

In the present case, as to the issue of the propriety of the 
effective date for the grant of service connection for 
mechanical low back pain only, it is the law which is 
dispositive of the issue on appeal, not the facts.  The CAVC 
has held that where the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Shields v. Brown, 8 Vet. App. 
346, 351-352 (1995).  The Board has found that the appeal is 
without legal merit and must be denied.  

In light of the foregoing, the criteria for an effective date 
prior to November 18, 1997 for the grant of service 
connection for mechanical low back pain has not been met, and 
that issue is denied as a matter of law.  


Effective Date - Instability of the Right and Left Knees

In contrast to the RO's assignment of the November 18, 1997 
date of claim as the effective date for the grant of service 
connection for mechanical low back pain, the RO, assigned a 
March 21, 2002 effective date for the grants of service 
connection for the instability of the right and left knees, 
based on the date entitlement arose.  The RO apparently 
determined that entitlement to this grant of service 
connection did not arise until findings of knee instability 
were documented at the March 21, 2002 VA orthopedic 
examination.  

The Board disagrees with this determination.  

As noted herein above, the veteran was granted service 
connection for chondromalacia of the right and left knees in 
a June 1996 rating decision.  In his July 1996 NOD, the 
veteran did not specifically disagree with the initial 
ratings assigned for the grants of service connection for 
chondromalacia of the right and left knees.  

Then, in correspondence received at the RO on November 18, 
1997, the RO indicated that his knee disability had worsened.  
The RO apparently construed the veteran's correspondence as 
an informal claim for an increased rating for bilateral 
chondromalacia and thereafter issued a rating decision in 
September 1998 that denied an increased rating for 
chondromalacia of the right and left knees.  The veteran 
timely appealed that determination.  

In support of his claim for increase, the veteran asserted 
that a separate grant of service connection was warranted for 
arthritis of the knees.  

The RO eventually agreed, and issued a rating decision in 
April 2002 which awarded separate grants of service 
connection for instability of the right knee and instability 
of the left knee, both effective from March 21, 2002, the 
date on which the RO found the evidence to initially show 
instability of the knees.  In other words, the RO determined 
that entitlement to service connection for instability of the 
knees did not arise until objectively shown on examination.  

The Board finds that, in resolving all doubt in the veteran's 
favor, that an earlier effective date for the grants of 
service connection for instability of the knees is warranted.  

The Board notes that the regulations provide that an 
effective date of an award of service connection is the date 
of receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2003).  

In this regard, the Board finds that, with respect to this 
issue, entitlement to service connection for instability of 
the knees arose prior the March 21, 2002 VA examination.  In 
other words, just because instability was not objectively 
demonstrated until the March 2002 VA examination, does not 
necessarily mean the veteran did not have instability of the 
knees prior to that date, particularly since the veteran has 
complained of severe knee pain since the initial grant of 
service connection for the bilateral chondromalacia in 1996.  

As such, the Board finds that, in resolving all doubt in the 
veteran's favor, the effective date for the grants of service 
connection for the instability of the right and left knees 
should be the date of claim.  In this case, the Board finds 
that the grants of service connection for instability of the 
knees initially arose from the veteran's claim for an 
increased rating for the service-connected chondromalacia of 
the right and left knees, received at the RO on November 18, 
1997.  

Resolving all doubt in the veteran's favor, the Board finds 
that the criteria for an effective date of November 18, 1997, 
and not earlier, for the grant of service connection for 
chondromalacia of the right knee and left knee has been met.  


ORDER

The issue on appeal of entitlement to an increased rating for 
chondromalacia of the right knee is dismissed.  

The issue on appeal of entitlement to an increased rating for 
chondromalacia of the left knee is dismissed.  

The issue on appeal of entitlement to an initial rating in 
excess of 20 percent for mechanical low back pain is 
dismissed.  

The issue on appeal of entitlement to an initial rating in 
excess of 10 percent for instability of the right knee is 
dismissed.  

The issue on appeal of entitlement to an initial rating in 
excess of 10 percent for instability of the left knee is 
dismissed.  

Entitlement to an effective date, prior to November 18, 1997, 
for the award of service connection for mechanical low back 
pain, is denied.

Entitlement to an effective date for the award of service 
connection for instability of the right knee retroactive to 
November 18, 1997 is granted, subject to the provisions 
governing the payment of monetary benefits

Entitlement to an effective date for the award of service 
connection for instability of the left knee retroactive to 
November 18, 1997 is granted, subject to the provisions 
governing the payment of monetary benefits


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  


At the outset, the Board notes that a VCAA notice letter was 
provided to the veteran in August 2001.  The August 2001 VCAA 
notice letter included the issue of service connection for a 
hip disability.  Now that service connection has been 
granted, and the propriety of the initial 10 percent ratings 
for each hip are at issue, the VBA AMC , on remand, must 
inform the veteran of which evidence VA will provide and 
which evidence he is to provide with regard to the issue of 
entitlement to initial ratings in excess of 10 percent each 
for the service-connected bilateral hip arthritis.  

Moreover, the case, as to these issues, must be remanded for 
additional development of the record, to include a 
contemporaneous VA examination to determine the current 
nature, extent and severity of the service-connected 
bilateral arthritis of the hips.  

The veteran was last afforded a VA orthopedic examination of 
the hips in June 2003.  At that time, the examiner noted 
limitation of motion in terms of extension, adduction, 
abduction, internal rotation and external rotation.  The 
examiner did not indicate any limitation of flexion of the 
thigh(s), or whether or not the veteran had ankylosis of the 
hip(s), flail joint, nonunion, and/or malunion of the hip 
joint.  These issues must be addressed by the examiner on 
remand.  

The veteran should be afforded an opportunity to provide 
additional evidence in support of his claims for initial 
ratings in excess of 10 percent for the service-connected 
bilateral hip arthritis.  


TDIU

The veteran submitted his initial claim of entitlement to a 
TDIU in August 1998.  The RO issued a rating decision in 
August 1999 which denied entitlement to a TDIU.  Notice of 
this decision was provided to the veteran later that month.

In the veteran's December 1999 VA Form 9, the veteran 
disagreed with the August 1999 denial of entitlement to a 
TDIU.  

In a January 2001 remand, the Board construed the veteran's 
language in the December 1999 VA Form 9, with regard to the 
issue of a TDIU, as a timely NOD with the RO's August 1999 
denial of entitlement to a TDIU, and as such, the Board 
directed the RO to issue a SOC as to that issue.  

In November 2002, the RO sent a VCAA notice letter to the 
veteran with regard to his claim of entitlement to a TDIU.

In October 2003, the RO issued a SOC as to the issue of 
entitlement to a TDIU.  The veteran thereafter submitted a 
timely VA Form 9, substantive appeal as to this issue in 
December 2003.  

Later in December 2003, the RO issued a rating decision 
granting entitlement to a TDIU, effective on March 21, 2002.  

In a January 2004 NOD, the veteran disagreed with the 
effective date assigned for the grant of entitlement to a 
TDIU.  The RO has not yet issued a SOC with regard to the 
issue of the propriety of the effective date for the grant of 
TDIU.

As such, the RO is now required to send the veteran a 
statement of the case as to this issue in accordance with 38 
U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 
(2003).  In this regard, the CAVC has held that where a 
Notice of Disagreement has been submitted, the veteran is 
entitled to a Statement of the Case.  The failure to issue a 
Statement of the Case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC should take appropriate 
steps in order to provide the veteran 
with a Statement of the Case as to the 
issue of entitlement to an effective date 
prior to March 21, 2002 for the grant of 
entitlement to a TDIU in accordance with 
38 U.S.C.A. § 7105 (West 2002) and 38 
C.F.R. §§ 19.29, 19.30 (2003).  The VBA 
AMC should advise the veteran of the need 
to timely file a substantive appeal if he 
wishes appellate review.  

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

4.  Such notice should specifically 
apprise the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

5.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his bilateral hip 
arthritis during the course of his 
appeal.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

6.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

7.  The VBA AMC should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other available 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature, extent and severity of arthritis 
of the right and left hips.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination. 

 The examiner must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  

It is requested that the examiner address 
whether the veteran's service-connected 
bilateral hip arthritis is  manifested by 
ankylosis, limitation of flexion of the 
thigh, flail hip joint, impairment of the 
femur, nonunion and/or malunion of the 
hip joint, all in terms of the rating 
schedule.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the remaining issues on 
appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims, and may result in a denial(s).  38 C.F.R. § 3.655 
(2003).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



